Title: From Dolley Payne Todd Madison to Louisa Catherine Johnson Adams, 28 March 1817
From: Madison, Dolley Payne Todd
To: Adams, Louisa Catherine Johnson


				
					
					28th. March 1817—
				
				Permit me my dear Madam to introduce Mr Preston to your acquaintance, a young Virginian of high talents & fortune, who visits Europe for his amusement & will be happy to find you in England.We hope to see you before long, surounded by your friends in America—yours most truly,
				
					D P Madison
				
				
			